            Case 6:18-cv-00529-MC        Document 10        Filed 04/10/19      Page 1 of 7




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                       MEDFORD DIVISION

JANA HERDER,

                Plaintiff,                             Civ. No. 6:18-cv-00529-MC

       v.                                              TRIAL MANAGEMENT ORDER

HUTCHINS IMPORTED MOTORS, INC.,

            Defendant.
_____________________________

MCSHANE, Judge:

       In addition to the dates and deadlines established at the Rule 16 Conference held on June

5, 2018, the court sets the following additional dates and deadlines:

1.     Pretrial Conference: August 27, 2019 at 9:00 a.m. in Judge McShane’s Courtroom #2.

2.     Jury Trial: September 3, 2019 at 9:00 a.m. in Judge McShane’s Courtroom #2. The trial

date is a firm date and will be continued only in unusual and unforeseen circumstances.

3.     Pretrial Material Filing Deadlines:

       a.       30 days before pretrial conference:

                (1)     Plaintiff's exhibit lists with copies of exhibits to chambers.



1 – TRIAL MANAGEMENT ORDER
      Case 6:18-cv-00529-MC       Document 10        Filed 04/10/19     Page 2 of 7




          (2)    Plaintiff's witness statements including Plaintiff’s expert reports if not

                 previously provided.

          (3)    Pretrial order unless waived by the parties with leave of the court.

     b.   21 days before pretrial conference:

          (1)    Defendant's exhibit lists with copies of exhibits to chambers.

          (2)    Defendant's witness statements including defendant’s expert reports if not

                 previously provided.

          (3)    All Deposition designations (see deposition procedures below).

          (4)    Trial memos. Provide a brief summary of all material factual and legal

                 contentions along with the elements of each claim and/or defense. Trial

                 memoranda are limited to 15 pages unless a party seeks leave of the court.

                 The parties may request waiver of trial memos in factually simple cases or

                 in cases where the issues in the case were adequately summarized during

                 motion practice. This practice is encouraged.

          (5)    Voir dire questions. Judge McShane requires the attorneys to conduct voir

                 dire.

          (6)    Proposed verdict forms.

          (7)    Proposed jury instructions. The parties, following conferral, shall identify

                 and submit all agreed upon instructions as “joint” instructions. If the

                 parties disagree as to the form or content of any instruction, each party

                 may submit, in a separate document from the “joint” instructions, alternate

                 proposed instructions along with a brief analysis as to the need for the

                 proposed instruction. Each instruction, including any model instruction,

2 – TRIAL MANAGEMENT ORDER
            Case 6:18-cv-00529-MC       Document 10        Filed 04/10/19     Page 3 of 7




                       shall be on a separate sheet of paper citing any relevant authority. Jury

                       instructions and verdict forms are preferably submitted to the court in

                       Microsoft Word. Submissions may be emailed to

                       Charlene_Pew@ord.uscourts.gov.

       c.       14 days before pretrial conference:

                (1)    Motions in limine. Please do not file motions in limine that are pre-

                       emptive in nature regarding opposing counsel’s obligations under the code

                       of professional conduct or the rules of evidence. Do not file broad

                       requests that are not specific to the evidence in the case (e.g. “motion to

                       preclude hearsay” or “motion to prevent counsel from arguing law in

                       opening statement”).

                (2)    Objections to exhibits, witnesses, deposition designations, voir dire

                       questions, verdict form, and/or jury instructions. Objections to witnesses

                       and/or exhibits must be specific and complete and must identify the

                       exhibit or witness. Responses to objections must be sufficiently specific to

                       enable the court to provide a ruling.1

       d.       7 days before pretrial conference:

                (1)    Responses to motions in limine;

                (2)    Responses to objections to exhibits, witnesses, deposition designations,

                       voir dire questions, verdict form, and jury instructions.


1
  Example: Plaintiff objects to exhibit 201 (plaintiff’s employment application) on grounds
of relevance. Plaintiff has stipulated to the effective date of her employment. Response: Defendant
offers this exhibit solely for the limited purpose of establishing that when she applied, plaintiff
requested a swing shift assignment. This evidence constitutes impeachment of plaintiff’s anticipated
direct testimony that her transfer from a day to night shift constituted an adverse action.

3 – TRIAL MANAGEMENT ORDER
            Case 6:18-cv-00529-MC        Document 10        Filed 04/10/19     Page 4 of 7




4.     Procedures: The original and one copy of all trial documents shall be filed with the court

and copies served on all parties in the manner specified. Each item listed should be a separately

captioned and stapled document; do not staple different items together. Failure to comply with

the court’s deadlines, procedures or instructions may result in the preclusion of such evidence

from trial and/or other sanctions as appropriate.

       a.       Exhibits and Exhibit Lists: Plaintiff's exhibits should be numbered and listed

starting with "1." Defendant's exhibits should be numbered and listed starting with "201." The

case number should be printed on each exhibit sticker. If there are multiple parties or more than

200 exhibits per party, contact Charlene Pew, Courtroom Deputy at 541.431.4105 for number

assignments. If any exhibit is replaced by a revised version, the replacement exhibit shall be

denoted with a letter suffix (e.g., exhibit 101A would replace exhibit 101) or else with a new

assigned number. Photographs, charts, and the like will be individually numbered unless they are

of a specific set, in which case they will be given a lead number, with sequential destinations

50a, 50b, etc. Exhibit lists must be complete and reflect all exhibits presented at trial.

       Copies of each numbered exhibit shall be supplied to the court and opposing counsel.

Original exhibits shall be submitted at the time of trial in compliance with this order. Both the

original and the judge’s copies of exhibits shall be three-hole punched and placed into binders

with clearly marked index tabs.

       Parties must seek leave of court to file supplemental exhibits after the exhibit deadline set

forth above unless there is a joint agreement. Any proposed supplemental exhibits must be

separately captioned and include a supplemental or revised exhibit list.




4 – TRIAL MANAGEMENT ORDER
         Case 6:18-cv-00529-MC           Document 10       Filed 04/10/19      Page 5 of 7




        b.     Witnesses:

               (1) Lay Witnesses: List all parties, corporate representatives and other witnesses

to be called, showing names and occupations if relevant. If the witness will testify consistent

with deposition testimony, simply indicate that. If a witness will testify to anything outside of

deposition testimony, submit a statement setting forth the complete substance, not just the

subject of the testimony. For example, do not say, "The witness will testify about the accident."

Say, "The witness will testify that the defendant ran the red light and was going an estimated 30

miles per hour." Testimony at trial will be limited to subject matter identified in the witness

statements, absent a showing of just cause for the omission, balanced against any prejudice to the

opposing party.

        Give a time estimate for the direct testimony of each witness.

        All witnesses are excluded from the courtroom with the exception of expert witnesses.

               (2) Expert Witnesses: Supply a written report of each expert, whether for the case

in chief or rebuttal, setting forth the expert’s qualifications, the substance of any opinions to be

expressed in detail, and the facts and data upon which the opinions are based. As with lay

witnesses, any subject not covered in the expert report will not be allowed at trial absent a

showing of just cause for the omission, balanced against any prejudice to the opposing party.

        The requirement for filing expert witness statements for purposes of trial does not replace

or supersede a party's obligation to produce pertinent expert disclosure during the discovery

phase of proceedings under Fed. R. Civ. P. 26. Fact experts, such as a treating physician, may be

limited in proffering an opinion on issues outside treatment unless required expert disclosures are

made.




5 – TRIAL MANAGEMENT ORDER
              Case 6:18-cv-00529-MC        Document 10      Filed 04/10/19     Page 6 of 7




         c.       Accommodating Disabilities: Please notify the court in advance of any

witnesses, party, or counsel who will need accommodation for any disability.

         d.       Translators: The court does not provide translators in civil cases.

         e.       Depositions: Deposition transcripts which are intended solely for impeachment

purposes need not be filed with the court. Depositions offered in lieu of live testimony must be

submitted to the court, highlighting those portions sought to be admitted. Should more than one

party wish to utilize the same deposition in lieu of live testimony, a single deposition must be

submitted jointly by the parties with each party highlighting their designations in a different

color.

         Deposition transcripts used in lieu of live testimony are generally not considered

“exhibits” and they typically do not go to the jury during deliberations. Please consider in

advance how you wish to present the deposition testimony to the jury; whether through video,

proxy witness, or audio recording. The court’s clerk is available to sit in as a proxy witness.

         Objections to deposition designations: Please provide portions of the deposition

transcript with objections highlighted in order for the court to rule. If the court strikes any

portion of the deposition, be prepared to remove that portion from the audio or video recording

that is to be played to the jury.

5.       Pretrial Conference: During the pretrial conference, be prepared to discuss the following:

         a.       Motions in limine and other objections.

         b.       Anticipated timetable;

         c.       Courtroom presentations: graphics or exhibits during opening statement;

demonstrative evidence (e.g., maps, summaries, models, computer animations, etc.); and

equipment needs (e.g., lectern, digital projector, or DVD player);

6 – TRIAL MANAGEMENT ORDER
            Case 6:18-cv-00529-MC        Document 10       Filed 04/10/19     Page 7 of 7




       d.       Voir dire questions. While it is the custom in federal court for the judge to

conduct voir dire, please note that Judge McShane requires the attorneys to conduct voir dire.

The court will provide the jurors with some introductory questions and the attorney will then

inquire of all prospective jurors.

       e.       Stipulated facts;

       f.       Other matters that may arise.

6.     Additional Guidance: Please refer to the Trial Court Guidelines for U.S. District Court of

Oregon, on the court's website: www.ord.uscourts.gov/index.php/attorneys/tutorials-and-

practice-tips/trial-court-guidelines. If you are not familiar with the courtroom’s technology,

please arrange a tutorial with the courtroom deputy, Charlene Pew, in advance of trial. You may

sit or stand during oral argument or objections, depending on which you are most comfortable.

Everyone capable is to stand for the jury when they enter and exit the courtroom, but the court

prefers you not to stand when Judge McShane enters and exits. Young attorneys who are trying

to get trial experience my present argument to the court and examine a witness with a senior

attorney providing back up (in other words, the court is willing to suspend the “one witness/one

attorney rule” in these situations).



IT IS SO ORDERED.

       DATED this 10th day of April, 2019.



                                          ______/s/ Michael J. McShane_______
                                                  Michael J. McShane
                                              United States District Judge




7 – TRIAL MANAGEMENT ORDER
